Evidence was adduced upon the trial from which the jury could find that respondent’s removal was an administrative act on appellant’s part, made over respondent’s protest and without the consent and against the advice of respondent’s surgeon, for appellant’s own purpose and benefit and not in the medical treatment of respondent, and that such removal was the competent producing cause of respondent’s injury, (Necolayjf v. Genesee Hosp., 270 App. Div. 648, 652, affd. 296 N. V. 936; Hendrickson v. Hodkin, 276 N. Y. 252, 258; Santos v. Unity Hosp., 301 N. Y. 153, 156; Gordon v. Harbor Hosp., 275 App. Div. *6741047.) Appellant made no requests to charge (see Haefeli v. Woodrich Engineering Co., 255 N. Y. 442, 445), and we find no error affecting a substantial right of appellant. (Civ. Prae. Act, § 106.) Present — Nolan, P. J., Carswell, Johnston, Sneed and MacCrate, JJ.